El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Trátase de decidir un recurso de apelación interpuesto en juicio de desahucio por el demandado José Oller Díaz contra sentencia que en 20 de octubre del año próximo pasado 1912, pronunció la Corte de Distrito de San Juan, Sección Ia., orde-nando fuera lanzado dicho demandado de la finca descrita en la demanda, con las costas a cargos del mismo.
Los hechos esenciales de la demanda, la cual está jurada, son en síntesis que el demandante Cornelius B. Parker es dueño del solar No. 201 de la finca “El Quinto” radicada en el barrio de Pájaros de Bayamón, cuyo solar se describe en la demanda; y que en 1°. de septiembre del año 1913 el demandado Oller Díaz, sin permiso del demandante o sin contrato alguno, entró en dicho solar y lo disfruta precaria-mente, sin pagar canon o merced, negándose a desalojarlo.
El demandado contestó la demanda bajo juramento, admi-tiendo que el demandante es dueño del solar de que se trata, pero negando que esté poseyéndolo sin título alguno, y por el contrario alega que desde el año 1905 viene ocupándolo en virtud de contrato de arrendamiento celebrado con los ante-riores dueños de la finca, y ratificado por el demandante, *140arrendamiento que verificó con el exclusivo objeto de construir en el solar, como construyó, una casa terrera, de maderas, tediada de hierro galvanizado, que aún existe en el solar en perfectas condiciones, habiendo convenido con el demandante en el año de 1908, en pagarle la suma de $1 mensual por con-cepto de arrendamiento., cuyo contrato no ha sido rescindido ni anulado, sin que adeude cantidad alguna por cánones ven-cidos.
Celebrada la primera comparecencia de las partes en' 14 de octubre de 1913, ambas presentaron pruebas documentales.
La prueba de la parte demandante consistió en la copia de una carta que había dirigido al demandado en 27 de agosto de 1913, y que éste admitió haber recibido, avisándole que necesitaba desde el Io. de septiembre siguiente, el solar que ocupaba, y quedaba rescindido y revocado el permiso.
Las pruebas del demandado fueron las siguientes:
(a) Una certificación del Secretario de la Corte Municipal de Bayamón creditiva de que anteriormente, en 15 de julio de 1913, el hoy demandante Cornelius B. Parker había enta-blado ante dicha corte demanda de desahucio contra José Oller Díaz, por falta de pago del precio del arrendamiento del solar de que se trata que era de $2.50 desde Io. de julio de 1911, habiendo pagado el demandado únicamente hasta la fecha de la demanda, las tres primeras mensualidades, demanda que fué declarada sin lugar.
(b) Tres tarjetas, expresivas de haber pagado el deman-dado al demandante por concepto de arrendamientos del solan las sumas de $2 hasta agosto de 1909, $3 hasta agosto de 1910 y $12 desde julio de 1910 a mayo de 1911.
Ambas partes ofrecieron prueba testifical y se señaló para la segunda comparecencia el día 20 de octubre de 1913; pero antes de que se entrara en la práctica de dicha prueba el de-mandante presentó una moción solicitando que se dictara sen-tencia a su favor por las alegaciones y pruebas, pues el deman-dado había admitido todas las alegaciones esenciales de la demanda, desde que confesó haber recibido el aviso de 27 *141de agosto de 1913 de que desde el Io. de septiembre siguiente el demandante necesitaba el solar y quedaba rescindido y re-vocado el permiso. Con oposición del demandado la corte declaró con lugar la moción y pronunció sentencia en los términos al principio indicados a favor del demandante.
Opinamos que la corte cometió error declarando con lugar la expresada moción de la parte demandante y pronunciando sentencia en los términos en que 1q bizo. El demandado Oller Díaz, al contestar la demanda, lejos de admitir la alegación principal de la parte demandante relativa a que ocupara el solar en precario, la negó abiertamente, alegando que poseía por título de arrendamiento, y esa alegación quedó corrobo-rada por la- copia de la carta que el demandante le dirigió en 27 de Agosto de 1913, expresiva de que necesitaba el solar desde Io. de septiembre siguiente, y quedaba rescindido y revocado el permiso.
“® * * Una sentencia sobre los méritos de las alegaciones puede ser pronunciada en virtud de moción del demandante cuando las alegaciones esenciales de la demanda, que es suficiente en sí y jura-mentada en forma legal, no lian sido específicamente impugnadas en la contestación, ni se ha aducido materia nueva constitutiva de oposi-ción o defensa legal * *
Horton et al. v. Robert, 11 D. P. R., 176.
Esos requisitos no- concurren en el presente caso, y por tanto es contraria a la anterior doctrina la sentencia apelada.
Y no cabe argüir que en virtud de la carta que ministró como prueba la parte demandante y que el demandado admi-tió baber recibido, quedó justificada la alegación del deman-dante de que el demandado poseía el solar en precario, pues aparte de que el segundo no aceptó por modo expreso que poseyera el solar en precario, resultaría decidido el caso no-solamente por las alegaciones, sino también por las pruebas, y como la prueba testifical para cuya práctica se babía seña-*142lado el mismo día en qne se presentó la moción, no.llegó a prac-. ticárse, sin qne la parte demandada hubiera rennnciado a ella, tendríamos qne tampoco pndo decidirse el caso por el mérito de las alegaciones y de las pruebas.
Por las razones expuestas procede se revoque la sentencia apelada, y se celebre un nuevo juicio.

Revocada la sentencia apelada ordenándose la celebración de un nuevo juicio.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutcbison.